Citation Nr: 0329168	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
meningococcemia with septic arthritis, to specifically 
include left knee, right knee, and right ankle disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied his application to reopen a claim 
of service connection for meningococcemia with septic 
arthritis, to specifically include left knee, right knee, and 
right ankle disabilities.  The veteran perfected a timely 
appeal of this determination to the Board.

In May 2003, the veteran, accompanied by his representative, 
testified at a hearing held before the undersigned Veterans 
Law Judge at the local VA office.  During the hearing, he 
asserted that he had gastrointestinal disability as secondary 
to treatment for his now service-connected left knee, right 
knee and right ankle disabilities.  The veteran also 
contended that service connection was warranted for loss of 
vision and hearing, which he maintained were related to his 
in-service meningococcemia.  In light of the above, the 
veteran's unadjudicated claims of secondary service 
connection for gastrointestinal disability, and to direct 
service connection for loss of vision and impaired hearing, 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a May 2000 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for residuals of meningococcemia with septic arthritis, to 
specifically include left knee, right knee, and right ankle 
disabilities, asserted as residuals of a left knee injury; in 
June 2000, the veteran was provided notice of the decision 
and of his appellate rights, did not appeal this 
determination, and the decision became final.

3.  Evidence added to the record since the May 2000 rating 
decision that denied the veteran's application to reopen a 
claim of service connection for meningococcemia with septic 
arthritis, to specifically include left knee, right knee, and 
right ankle disabilities, is so significant that it must be 
considered in order to fairly decide the merits of the case.

4.  The residuals of the veteran's in-service meningococcemia 
with septic arthritis include disability manifested by left 
knee pain.

5.  The residuals of the veteran's in-service meningococcemia 
with septic arthritis include disability manifested by right 
knee pain.

6.  The residuals of the veteran's in-service meningococcemia 
with septic arthritis include disability manifested by right 
ankle pain.


CONCLUSIONS OF LAW

1.  The RO's May 2000 decision that denied the veteran's 
application to reopen a claim of service connection for 
meningococcemia with septic arthritis, to specifically 
include left knee, right knee, and right ankle disabilities, 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2000).

2.  Evidence received since the May 2000 RO rating decision 
is new and material; the claim of entitlement to service 
connection for meningococcemia with septic arthritis, to 
specifically include left knee, right knee, and right ankle 
disabilities, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2000).

3.  Disability manifested by left knee pain was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  Disability manifested by right knee pain was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

5.  Disability manifested by right ankle pain was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The Board finds that, given the 
following determination reopening a claim of service 
connection for meningococcemia with septic arthritis, to 
specifically include left knee, right knee, and right ankle 
disabilities, and that the requirements of the VCAA have in 
effect been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In any event, in October 2000, the veteran was provided with 
a VA joints examination to determine the nature and extent of 
his left knee, right knee and right ankle problems, and to 
obtain an opinion as to the etiology of these conditions, to 
specifically include whether they were related to his in-
service meningococcemia.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The RO has also associated records of the 
veteran's VA treatment, and in May 2003, he testified at a 
hearing before the undersigned Veterans Law Judge.  In 
addition, in a March 2001 letter and in the May 2002 
Statement of the Case, VA discussed the pertinent evidence, 
and the laws and regulations related to the claim, and his 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice with respect to the 
evidence needed and there is no reason to remand the case to 
the RO for VCAA consideration, especially in light of the 
following decision in which the Board reopens the veteran's 
claim and grants service connection for left knee, right 
knee, and right ankle disabilities, each as a residual of his 
in-service meningococcemia.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  




II.  Application to reopen claim of service connection for 
meningococcemia with septic arthritis, to specifically 
include left knee, right knee, and left ankle disabilities

In an unappealed May 2000 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for meningococcemia with septic arthritis, to specifically 
include left knee, right knee, and right ankle disabilities, 
on the basis that no new and material had been received.  The 
veteran was provided notice of the decision and of his 
appellate rights, but he did not appeal the determination and 
the decision became final.

The evidence of record at the time of the RO's May 2000 
determination included the service medical records; VA and 
private medical records and reports, dated in the 1970s; and 
statements of the veteran.

With respect to the service medical records, a February 1971 
Medical Evaluation Board report shows that that the veteran 
was hospitalized on September 4, 1970, and was diagnosed as 
having meningococcemia.  According to the report, the veteran 
was well until the day prior to admission, when he developed 
a high fever and a non-petechial skin rash.  The physician 
indicated that on the morning of admission, the skin rash 
became petechial in nature and both knees were swollen and 
tender; he added that the veteran had no prior history of 
joint symptoms.  The examiner further stated that a review of 
the veteran's past medical history and symptoms revealed that 
they were non-contributory.  

The examination was within normal limits with the exception 
of a 103.8 degree fever and a pulse of 120 per minute.  There 
was a petechial rash over his legs, trunk, chest and arm, as 
well as in his soft palate.  The left and right knees were 
swollen and tender with effusion present bilaterally.  In 
addition, the examiner reported that the veteran's right 
ankle was tender, but that no effusion was noted, and there 
was no small joint involvement or meningitis present.

The report reflects that the veteran was treated with large 
doses of intravenous Penicillin and that his fever gradually 
reduced over a period of five days.  Thereafter, the veteran 
remained afebrile and asymptomatic except for the presence of 
pain in both knees.  Posterior splints were applied to both 
legs to insure immobilization during the period of 
convalescence; this hospitalization lasted approximately 30 
days.

The veteran thereafter returned from a thirty-day 
convalescent leave on October 28, 1970, still experiencing 
pain in his right knee on walking, and noticed only minor 
improvement in his symptoms.  The examiner reported that the 
veteran continued to have difficulty in walking because of 
his right knee pain.  The veteran thereafter returned to the 
hospital and received an additional five months of inpatient 
treatment; however, a physician indicated that there was 
little change in the degree of his right knee symptomatology, 
and that despite the absence of effusion, he continued to 
have moderate discomfort.

The diagnoses were meningococcemia, with septic arthritis, 
acute; the examiner indicated that the disability was 
incurred in the line of duty, was not due to misconduct, and 
did not exist prior to the veteran's entry into service.  The 
Medical Evaluation Board deemed the veteran unfit for service 
and recommended that he be discharged from service due to the 
disability; the diagnoses were meningococcemia; and 
meningococcemia, with septic arthritis, acute.  

In April 1971, the veteran filed a claim of service 
connection for meningococcemia with septic arthritis, and in 
July 1971, the veteran was afforded a VA neurological 
examination.  During the examination, the veteran complained 
of having knee pain, and swelling upon prolonged standing.  
The neurologist noted the veteran's in-service history of 
having meningococcemia with septic arthritis involving both 
knees and his right ankle, with no evidence of meningitis 
associated with the illness.  The diagnosis was no 
neurological disease found.

After reviewing the service medical records, including the 
Medical Evaluation Board report, the RO noted that the 
veteran was normal at service entry and the he was initially 
diagnosed as having knee problems in September 1970.  The RO 
further observed that the veteran was discharged in April 
1971 for the disability diagnosed as meningococcemia with 
septic arthritis, acute.  The RO noted that the examiner who 
conducted the VA neurological examination found no 
neurological disease, with no X-ray evidence of arthritis.  
The RO determined that given the absence of objective 
evidence of residuals of knee or ankle arthritis, no 
compensable evaluation for meningococcemia or septic 
arthritis was warranted.  The RO further determined, however, 
that the crepitation of the left knee was a residual of the 
in-service knee injury and granted service connection for 
residuals of a left knee injury and assigned a 10 percent 
evaluation under Diagnostic Code 5257, effective April 17, 
1971.  The RO indicated that residuals of meningococcemia 
with septic arthritis, other than his left knee disability, 
i.e., right knee and right ankle disabilities, were not found 
on the last examination.  

In an unappealed October 1977 rating decision, the RO severed 
service connection for left knee disability on the ground 
that the initial grant of service connection, and subsequent 
rating decisions confirming service connection, were clearly 
and unmistakably erroneous.  

In February 2000, the RO sought to reopen a claim of service 
connection for meningococcemia with septic arthritis, to 
specifically include left knee, right knee, and left ankle 
disabilities.  In a May 2000 rating decision, the RO noted 
the October 1977 severance of service connection for left 
knee disability and the previous denial of service connection 
for right knee and right ankle disabilities and determined 
that because no new and material evidence had been submitted, 
his application to reopen his claim had to be denied.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the RO's May 2000 decision that denied his petition 
to reopen a claim of service connection for meningococcemia 
with septic arthritis, to specifically include left knee, 
right knee, and right ankle disabilities, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2000).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed his application 
to reopen his claim in August 2000, new and material evidence 
meant evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because he filed it at 
the RO in August 2000.

In his August 2000 statement, the veteran indicated that he 
wanted to "reopen" a claim of service connection for 
bilateral knee and right ankle disability, which he claimed 
were residuals of his in-service meningitis.  In addition, he 
requested that the RO obtain records of his treatment at the 
Dallas, Texas, VA Medical Center, dated from July to 
September 2000, implying that it would support his petition 
to reopen.

Evidence associated with the claims folder since the May 2000 
rating decision includes treatment records, dated from July 
2000 to September 2001; an October 2000 VA examination 
report; a transcript of the veteran's testimony at the May 
2003 Board hearing; and numerous statements and written 
argument submitted by or on behalf of the veteran.

Of particular significance is the assessment of the VA 
physician who conducted the October 2000 VA joints 
examination; he opined that the veteran had residual pain 
involving both knees and right ankle degenerative, which he 
opined was probably related to the in-service meningococcemia 
with septic arthritis.  The Board also finds the veteran's 
testimony that he has had chronic left knee, right knee and 
right ankle pain since the in-service meningococcemia to be 
of particular importance.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim of service connection for this condition 
is reopened.

III.  Service connection for meningococcemia with septic 
arthritis, to specifically include left knee, right knee, and 
left ankle disabilities

Having reopened the previously and finally denied claim for 
service connection for a back disability the Board turns to a 
de novo review of the record and consideration of the claim 
on the merits.  Manio.

As a preliminary matter, the Board has reviewed the pertinent 
evidence of record.  In light of the Board's favorable 
determinations, it will confine its discussion to the 
evidence that relates to whether he has a left knee, right 
knee and right ankle disability that is related to or had its 
onset during service.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In support of this claim, the veteran maintains that he has 
had chronic left knee, right knee and right ankle problems 
since the in-service meningococcemia, and thus service 
connection is warranted for these conditions as a residual of 
that illness.  In this regard, the Board notes that in a 
November 1976 VA orthopedic examination report, the physician 
noted that the veteran developed meningococcic meningitis in 
September 1970 and was hospitalized from September to October 
1970.  He further observed that during the hospitalization, 
he developed an acute arthritis of both knee joints, as well 
as of his right ankle joint, together with swelling, pain and 
redness.  The examiner also noted that the veteran's knees 
required aspiration on three different occasions and that he 
was treated by the use of posterior plaster splints.  He 
added that the veteran had a flare-up of pain and swelling in 
his right ankle.  

In the report, the examiner further observed that following 
the initial thirty-day hospitalization, the veteran was sent 
home on thirty days of convalescent leave, but that when he 
returned, he was readmitted to the hospital, where he 
remained until March 1971.  The report reflects that during 
the examination, the veteran complained of having continued 
knee and right ankle pain, with numerous functional 
limitations.  The examiner found no objective signs of right 
knee or right ankle disability, and diagnosed him as having 
mild chondromalacia of the left knee.

In June 1977, the veteran was hospitalized by VA and 
underwent arthroscopy of the left knee.  He was again 
hospitalized by VA in October 1978, during which time he had 
an arthroscopy of the left knee with lateral retinacular 
release.

As noted above, in October 2000, the veteran was afforded a 
formal VA joints examination.  The physician reviewed the 
veteran's claims folder and discussed his in-service and 
post-service medical history and symptomatology in detail.  
He recounted the veteran's in-service meningococcemia and 
performed a through examination of his left knee, right knee, 
and right ankle.  During the evaluation, the veteran reported 
having numerous physical problems and functional impairment 
due to problems with each of these joints, including pain and 
swelling.  The examination revealed that the veteran had pain 
and limitation of motion of these joints, and the physician 
diagnosed him as having residual pain involving both knees 
and the right ankle.  

Following this assessment, the examiner opined that given the 
documentary evidence showing that he had an acute 
inflammatory process involving both knee joints as well as 
his right ankle joint, it was probable that he sustained some 
damage to each of these joints during service.  The physician 
further commented that he believed that it was probable that 
the veteran suffered from some sepsis in these joints from 
the sepsis he had during service, which could explain his 
current right knee, left knee and right ankle pathology.

As noted above, the October 2000 VA physician, following his 
physical examination of the veteran and careful review of his 
medical records, diagnosed him as having residual pain 
involving both knees and the right ankle and opined that the 
condition was related to his in-service meningococcemia.  
Further, the examiner explained the medical basis for his 
assessment.  The Board notes that this is the only competent 
medical evidence of record that addresses the etiology of the 
residuals of the veteran's meningococcemia with septic 
arthritis.  In addition, the Board notes that the evidence 
shows that the veteran was either hospitalized or on 
convalescent leave for seven months during service, when he 
was only nineteen years of age, and the evidence, consistent 
with his statements and testimony, shows that he has had 
chronic and recurrent left knee, right knee, and right ankle 
problems since that time.  In light of the foregoing, in the 
absence of any contradictory medical evidence, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for disabilities of the left knee, 
right knee and right ankle, each as a residual of his in-
service meningococcemia with septic arthritis.


ORDER

Service connection is granted for disability manifested by 
left knee pain, as a residual of the veteran's in-service 
meningococcemia with septic arthritis.

Service connection is granted for disability manifested by 
right knee pain, as a residual of the veteran's in-service 
meningococcemia with septic arthritis.

Service connection is granted for disability manifested by 
right ankle pain, as a residual of the veteran's in-service 
meningococcemia with septic arthritis.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



